Case 1:21-mj-00565-ZMF Document 25 Filed 09/16/21 Page 1of1 ¢9.299
Notice of Appeal Criminal Rev. 3/88

United States District Court for the District of Columbia

 

UNITED STATES OF AMERICA )
)
VS. ) Criminal No. 1:21-mj-00565
)
JEFFREY SCOTT BROWN )
NOTICE OF APPEAL
Name and address of appellant: Jeffery S. Brown
Santa Ana Jail
92 Civic Center Plaza
Santa Ana, Ca 92701
Name and address of appellant’s attorney: Samuel C. Moore

Law Office of Samuel C. Moore, PLLC
526 King. St., Suite 506
Alexandria, VA 22314

Offense: 18 U.S.C §§111(a)(1), (b); § 231(a)(3); § 1725(a)(1),(2),(4); 40 U.S.C §§5104(e)(2)(D),(E),(F)

Concise statement of judgment or order, giving date, and any sentence:

9/3/2021 - Order Granting Government's Motion to Revoke Release Order. ECF 13.

Name and institution where now confined, if not on bail: Santa Ana Jail

I, the above named appellant, hereby appeal to the United States Court of Appeals for the
District of Columbia Circuit from the above-stated judgment.

G 1 ib [aoa
DATE APPELLANT.
ZODZFLO

 

 

 

 

ATTORNEY FOR APPELLANT
GOVT. APPEAL, NO FEE
CJA, NO FEE
PAID USDC FEE
PAID USCA FEE
Does counsel wish to appear on appeal? Yes|v | NO [ }
Has counsel ordered transcripts? Yes|_| NO

Is this appeal pursuant to the 1984 Sentencing Reform Act? yves|v¥ | NO [|
